DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
Response to Arguments
Applicant’s arguments filed June 24, 2022 with respect to the current set of claims have been considered but are considered unpersuasive.  Amendments made to the current set of claims have changed the scope of the claimed invention resulting in a modification of the previous prior art rejection.
On pages 7-8 of the Remarks section, as indicated by the page numbers at the bottom of each page, Applicant discusses the previous 112(a) rejection and argues that the amendments made in the current set of claims would obviate this rejection since the resultant claimed invention would be fully supported in the Specification of the instant application.  Examiner has withdrawn the previous 112(a) rejection, finding said support.
On pages 8-9, Applicant summarizes the previous prior art rejection using Koski, (US 2018/0290082), and Eglmeier, (WO 2013079348).  Then on pages 9-12, Applicant argues against the previous prior art rejection.  Specifically, on pages 9-10, Applicant argues that these prior art references do not disclose the ‘use of an inner filter being moved by incoming fluid to rub against a permeable wall (filter) to remove particles form the permeable wall’.  Here, the Examiner notes that the change in scope in the claimed invention due to the amendments results in previous secondary reference Eglmeier no longer being used.  Rather, newly found secondary references Nelson, (US 3,053,391), and Levitt, (US 2011/0220586), disclose this feature instead in combination with previous primary reference Koski as further demonstrated in the prior art rejection section below.  Thus, the Examiner finds this assertion by Applicant unpersuasive.
Applicant then argues against Koski because it does not disclose the above indicated feature.  Applicant describes the various embodiments of Koski.  Next, Applicant argues that there is no ‘loose filter material’ whereby the incoming water forces movement of the inner filter against the housing, which contains an outer filter.  Here, the Examiner notes that it is not claimed that the inner movable filter must be “loose” such that it moves around loosely against the outer filter/housing.  It is only claimed that the inner filter is moved by the water and contacts the outer filter/housing, which is broader than being moved around ‘loosely’.  Second, the Examiner notes that Koski discloses a dual annular filter system in which one inner filter may be placed annularly within the outer filter.  While the two filters do not contact each other in Koski, the Examiner relies upon newly found secondary references Nelson and Levitt to disclose this feature instead.  For this reason, the Examiner finds this argument to be piecemeal analysis, and thus unpersuasive.
On pages 10-11, Applicant argues that the use of double filter bags in Koski has a less fine bag being inserted into the finer filtration bag, which is not necessary in the claimed/present invention, which requires no distinct order from larger to smaller filtration elements.  The Examiner notes here that while this feature is not required by the claimed invention, it is also not excluded by the claimed invention.  Koski merely discloses a narrower arrangement of the pore size differences between the inner and outer filter than what is claimed, which would still read upon the claimed arrangement of two annularly disposed filter elements.  The Examiner finds this remark unpersuasive as a result.
On pages 11-12, Applicant argues against previous secondary reference Eglmeier.  Here, the Examiner notes that the change in scope of the claimed invention means that Eglmeier is no longer relied upon in the current rejection.  Thus, the remarks against Eglmeier are considered moot.  Rather, newly found secondary references Nelson and Levitt disclose this feature instead.
Claim Objections
Claim 14 is objected to because of the following informalities:  the limitation “said inner filter” on line 17 of the claim should be rewritten as “said [at least one] moveable inner filter”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation “the edge was a shape” on line 3 of the claim should be rewritten as “the edge is a shape”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation “zig zag shape”, “wavy shape” on lines 2-3 of the claim should have the article “a” in front of each.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14, 2, 4-8 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites in the preamble “a filter system configured to remove microfibers…” but does not describe in the body of the claim any claimed structure or function that demonstrates how the claimed system would remove the microfibers with its claimed features.  For this reason, the Examiner finds this limitation in the preamble unclear/indefinite.
Claim 14 recites the limitation “said movable inner filter”, “said inner filter” on lines 16 & 17 of the claim.  It is not clear if there is only one “movable inner filter” now in the claim since the first recitation states “at least one movable inner filter”, or if there would be the option of multiple as well.   Claim 2 recites this limitation as well.
Claims 4, 5, 7 & 8 recites the limitation “said at least one movable inner filter” on line 2.  It is not clear how many “inner filters” there are, since Claim 14 switched from “at least one movable inner filter” to “the movable inner filter” already.  Examiner interprets these limitations to all be the same.
Claim 6 recites the limitation “said filter layer” on line 2.  It is not clear if this limitation is the same as “at least one filter layer” since it is now singular, instead of having the plural option as well. Examiner interprets these limitations to be the same.
Claim 7 recites the limitation “said filter material” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets it to be the same as “at least one material” as in Claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 3, 5, 14, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski, (US 2018/0290082), in view of Hausmann, EP0747136, (“Machine Translation of EP0747136”, published 1996, 21 total pages), in further view of Levitt, (US 2011/0220586).
Claims 14, 2, 3, 5, 16 & 17 are directed to a filter system, an apparatus or device type invention group.
Regarding Claims 14, 2, 3, 5, 16 & 17, a first embodiment (Embodiment 1) of Koski discloses a filter system configured to remove microfibers released from textiles being processed in a fluid, (See paragraphs [0023] & [0040]), wherein said filter system includes a filter housing having a fluid input port and a fluid output port, (Housing 210 with Inlet 214 and Outlet 236, See Figure 2, and See paragraphs [0034] &  [0036]), said filter housing also including an entryway for placing and removing a filter cartridge in said filter housing, (Housing 210 with Removable Cover 212 in which Filter Media 10 is placed/replaced, See Figure 2, paragraphs [0034] & [0038]); 
said filter cartridge comprising: 
a) a cartridge housing with at least one wall being permeable to said fluid, (Filter Mount Cage 218 includes pores for letting water flow through, See Figure 2, and See paragraph [0035]); 
b) at least one first filter constituting at least a portion of said at least one wall of said cartridge housing, (A portion of Filter Mount Cage 218 includes pores for letting water flow through, See Figure 2, and See paragraph [0035]); 
c) a cartridge input port aligned with said fluid input port of said filter housing to direct said fluid to the interior of said cartridge housing, (Inlet 214 to Funnel 216 into Inner Filter Media 10, See Figure 2, See paragraphs [0034] & [0035]); and, 
d) at least one movable inner filter removably arranged within said interior of said cartridge housing and positioned to receive said fluid directly from said cartridge input port, (Inner Filter Media 10 within Filter Mount Housing 218 that is rotatable via Motor 230, See Figure 2, and See paragraph [0036]), wherein said fluid must pass said movable inner filter before reaching said filter membrane on said cartridge housing, (Fluid enters via Funnel 216 into interior of Filter Mount Housing 218 which holds Inner Filter Media 10 and then out holes of Filter Mount 218, See Figure 3, and See paragraph [0036]), and; said inner filter thereby operating to remove microfibers from said at least one permeable wall, (See paragraph [0035] & [0036]), said inner filter being configured to move within said at least one permeable wall which is a wall, (See paragraph [0036]).
Embodiment 1 of Koski does not disclose the whole cartridge housing being removable, the at least one first filter being a filter membrane, the at least one movable inner filter being moved by said fluid or said inner filter being configured to be moved against said at least one permeable wall.
A second embodiment (Embodiment 2) of Koski discloses the at least one first filter being a filter membrane, (Outer Filter 314 with Inner Filter 312, See Figures 6-9, and See paragraph [0046] & [0047]), and the whole cartridge housing being removable, (See paragraph [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modified the filter system of Embodiment 1 of Koski by incorporating the whole cartridge housing being removable and the at least one first filter being a filter membrane as in Embodiment 2 of Koski because making “a dual stage filter and flow diffuser system” will “increase not only the removal rates of the particles but increases the efficiency in doing so and the range of particle sizes removed”, (See paragraph [0041], Koski).
Modified Koski does not explicitly disclose the at least one movable inner filter being moved by said fluid or said inner filter being configured to be moved against said at least one permeable wall.
Hausmann discloses a filter system, (See paragraph [0007], Hausmann), wherein its inner filter is configured to be moved against at least one permeable wall, (See paragraph [0008] & [0011]; and Outer/Inner Cages 1 & 2 sharing Screen 9 with alternating Support Elements 6, See paragraph [0015], Hausmann).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Koski by incorporating said inner filter being configured to be moved against said at least one permeable wall as in Hausmann so that it “creates a high self-cleaning effect and blockages of the screen openings are eliminated”, (See paragraph [0007], Hausmann), while “high specific screening capacities can be achieved even with difficult-to-screen material”, (See paragraph [0007], Hausmann).
Modified Koski does not explicitly disclose the at least one movable inner filter being moved by said fluid.
Levitt discloses a filter system, (See Abstract, Levitt), with at least one movable inner filter being moved by said fluid, (Cleaning Assembly 300 moved by fluid within Filter Assembly 200, See Figures 4 & 13, See paragraph [0081], Levitt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Koski by incorporating the at least one movable inner filter being moved by said fluid as in Levitt “so that no external power source is required to drive the cleaning assembly”, (See paragraph [0081], Levitt), which “can operate continuously while the system is filtering” and “out-perform those [systems] require the filtration system to be stopped for cleaning”, (See paragraph [0003], Levitt).
Additional Disclosures Included:
Claim 2: A filter system according to claim 14, wherein said moveable inner filter is configured to move within said filter cartridge, in a manner chosen from a group consisting of free movement, restricted movement, linear movement, and rotational movement, (Inner Filter Media 10 is rotatable by motor 230, See Figure 2, and See paragraph [0036], Koski).
Claim 3: A filter system according to claim 2, wherein said fluid is selected from a group consisting of water, industrial oil, engine oil, cooking oil, air, oxygen, nitrogen, and nitrous oxide, (See paragraphs [0034] & [0037], Koski).
Claim 5: A filter system according to claim 14, wherein said at least one moveable inner filter is chosen from a group consisting of a graduated filter, a structurally stable filter, and bulk filter material, (See paragraph [0035] and then paragraph [0026] & [0027], Koski; The Examiner interprets that filter media 10 is the same filter media described earlier in Koski in which the filter material is made of non-woven wool felt, which is considered either structurally stable or a bulk filter material).
Claim 16: The filter system of claim 14, wherein said filter housing is an integral part of a textile processing device, (See paragraph [0033] and [0040], Koski).
Claim 17: The filter system of claim 16, wherein said textile processing device comprises a clothes washer and said fluid comprises water, (See paragraph [0033] and [0040], Koski).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski, in view of Hausmann, in further view of Levitt, in further view of So et al., (“So”, US 2013/0104606).
Claim 4 is directed to a filter system, an apparatus or device type invention group.
Regarding Claim 4, modified Koski discloses a filter system according to claim 14, with said at least one movable inner filter that is a filter, (See rejection of Claim 14 above), but does not disclose that the filter is electrically charged.
So discloses a filter system, (See Abstract, So), where the filter is electrically charged, (See paragraph [0065], So).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Koski by incorporating that the filter is electrically charged as in So in order to provide “a strong positive electrostatic charge in an aqueous solution” to remove “detergent having a negative charge from rinsing water”, (See paragraph [0065], So).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koski, (US 2018/0290082), in view of Hausmann in further view of Levitt, in further view of Dullaert et al., (“Dullaert”, US 2012/0137885).
Claims 6-8 are directed to a filter system, an apparatus or device type invention group.
Regarding Claims 6-8, modified Koski does not disclose a filter system according to claim 5, wherein said inner filter comprises at least one filter layer, wherein said filter layer is composed of at least one material chosen from a group consisting of polyamide, polyethylene, polypropylene, polyester, polyaramid, polyacrylonitrile, PTFE, quartz fibers, glass microfibers, mineral wool, glass wool, wood, paper, cotton, wool, and linen, (See paragraph [0027], Koski).
Modified Koski does not disclose wherein the filter is a graduated filter.
Dullaert discloses a filter, (See paragraph [0092], Dullaert), that is a graduated filter, (See paragraphs [0036], [0077], & [0079], Dullaert; The filter layer has smaller pores than the support layer which has larger pores, creating a graduated level of pore sizes from one side to the other side).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter system of modified Koski by incorporating wherein the filter is a graduated filter as in Dullaert in order to “provide membrane material that has high water flux while retaining high separation power”, (See paragraph [0010], Dullaert), that is “effective at low water pressure”, (See paragraph [0017], Dullaert).
Additional Disclosures Included:
Claim 7: A filter system according to claim 6, wherein said at least one moveable inner filter is comprised of said filter material arranged in a shape selected from a group consisting of bands, ribbons, tapes, floccules, strings, sheets, crumpled sheets, and disks, (See paragraphs [0026] & [0027], Koski; The Examiner interprets non-woven wool felt to include strings because non-woven materials are made from fibers (strings) interlaid randomly over each other.  Additionally as included in Dullaert, the filter material is formed in layers that are then pleated, which reads upon sheets or crumpled sheets, See paragraph [0033] or [0086], Dullaert).
Claim 8: A filter system according to claim 7, wherein said at least one moveable inner filter is comprised of said filter material with an edge where the edge was a shape selected from a group consisting of zig zag shape, wavy shape, fringes, slots, gaps, and indentations, (See paragraphs [0026] & [0027], Koski; The Examiner interprets non-woven felt to include edges that have fringes and gaps because non-woven materials are made from fibers interlaid randomly over each other and are porous, reading upon gaps and/or fringes. Additionally as included in Dullaert, the filter material is formed in layers that are then pleated, which reads upon zig zag shape, wavy shape, or indentations, See paragraph [0033] or [0086], Dullaert).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779